DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I (claims 1-16, 24-25, and 35-38) in the reply filed on August 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-23 and 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2021.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/805,676, filed February 14, 2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16, 24-25, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-16, 24-25, 36, and 38 recite the limitation "the invention" in the preamble.  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 depends from claim 9 and recites the limitation “wherein the siloxane is aminopropyl disiloxil silane”. It is unclear whether this is a single compound in the form of a polymer, a copolymer, or a mixture of two different materials. In the case of it being a single compound in the form of a polymer, it is further unclear how the material can be both a siloxane and a silane or how a siloxane can be further limited to a silane. Paragraph [48] of the instant specification states that a siloxane described as aminopropyl disiloxil silane is available to purchase from GTI Chemical Solutions, Inc. under the designation GTI Silanadd 1100. A search of both the company and the tradename did not turn up any details about the specific material used, and therefore does not clarify the subject matter of claim 10. As such, the metes and bounds of claim 10 are unclear.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1-4, 11-12, 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ferziger (US 4801493).
With respect to claims 1-4 and 11, Ferziger teaches coated fiberglass fabrics which are bacteriostatic, impermeable to liquids such as urine, resistant to chemical attack, and, in addition, are flame retardant (col. 1, lines 13-17). The fabric may be woven, unwoven, or knitted (network of interconnected yarns) (col. 3, lines 63-64). The coating (polymer composition) comprises a polymeric carrier which contains one or more component ingredients which contribute to the flame retardance of the coating (col. 4, lines 1-4). The coating layer adheres well to the fiberglass fiber base and does not require auxiliary adhesion promoters (fiberglass binding agent), however their use may be desired where particularly adhesion resistant fiberglass fibers are utilized (col. 6, lines 48-57). The fiberglass may be in the form of a yarn (col. 3, lines 51-54).
Ferziger does not explicitly teach the weight percent of fiberglass fibers coated with the coating (polymer composition). However, Ferziger teaches that the coating is applied in multiple passes to the surface, can be applied to both sides of the fabric (col. 6, lines 37-47), and that untreated fiberglass fabrics have an abrasive and course texture whereas coated fabrics have a smooth, nonabrasive and abrasion resistant surface (col. 7, lines 25-35). Therefore, due to the polymer composition).
In the alternative, Ferziger further teaches that the amount of coating (polymer composition) used depends on the coating material employed and the desired surface texture (col. 7, lines 9-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of coating (polymer composition) to include the claimed range in order to provide the desired texture of a smooth, nonabrasive and abrasion resistant surface.

With respect to claim 12, Ferziger teaches all the limitations of claim 11 above. Ferziger further teaches the use of glass filaments (col. 3, lines 51-54).

With respect to claim 35, Ferziger teaches all the limitations of claim 1 above. Ferziger further teaches a conventional cushion unit such as a foam rubber or polyurethane foam cushion may be upholstered, sheathed, or covered in the flame retardant fiberglass (col. 7, lines 49-59).

With respect to claim 36, Ferziger teaches all the limitations of claim 35 above. Ferziger further teaches the fabric may be mattress ticking or cover (col. 2, lines 45-51).

With respect to claim 37, the limitation “made by the method of claim 17” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the network of interconnected yarns) (col. 3, lines 63-64). The coating (polymer composition) comprises a polymeric carrier which contains one or more component ingredients which contribute to the flame retardance of the coating (col. 4, lines 1-4). The coating layer adheres well to the fiberglass fiber base and does not require auxiliary adhesion promoters (fiberglass binding agent), however their use may be desired where particularly adhesion resistant fiberglass fibers are utilized (col. 6, lines 48-57). The fiberglass may be in the form of a yarn (col. 3, lines 51-54). Ferziger further teaches a conventional cushion unit such as a foam rubber or polyurethane foam cushion may be upholstered, sheathed, or covered in the flame retardant fiberglass (col. 7, lines 49-59).

With respect to claim 38, Ferziger teaches all the limitations of claim 37 above. Ferziger further teaches a conventional cushion unit such as a foam rubber or polyurethane foam cushion may be upholstered, sheathed, or covered in the flame retardant fiberglass (col. 7, lines 49-59). Ferziger also teaches the fabric may be mattress ticking or cover (col. 2, lines 45-51).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferziger (US 4801493) as applied to claim 1 above.
With respect to claim 5, Ferziger teaches all the limitations of claim 1 above. Ferziger further teaches that for a fabric having a fabric weight of about 6.5 to about 12.0 ounces per square yard the coating layer (polymer composition) may comprise about 0.5 to about 1.75 1 of the fiberglass fibers and the fabric.
The weight percent of coating (polymer composition) range substantially overlaps the claimed range in the instant claim 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ferziger, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 14, Ferziger teaches all the limitations of claim 1 above. Ferziger further teaches the fabric may be woven, unwoven or knitted (col. 3, lines 63-64). To one of ordinary skill in the art it would have been obvious to try the types of fabrics in order to determine which provides the desired feel and texture for the desired end use. See MPEP 2143.
Additionally, the fabric is made of fiberglass (col. 3, lines 4-14). The fabric is comprised of yarns formed entirely of fiberglass and synthetic or natural fibers, as synthetic fiber and natural fibers encompass all fibers, including fiberglass.




Claims 6-7 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferziger (US 4801493) as applied to claims 1 and 14 above, and further in view of Shooshtari (US 2008/0090077).
With respect to claims 6-7 and 24-25, Ferziger teaches all the limitations of claims 1 and 14 above. Ferziger further teaches the polymeric carrier may be comprise of a vinyl chloride acrylic copolymer or an acrylic homopolymer or copolymer (col. 4, lines 20-23).
Ferziger is silent as to the coating (polymer composition) comprising an acrylic urethane.
Shooshtari teaches an improved binding composition for use with fiberglass which comprises acrylate and/or methacrylate (paragraph [0002]). The acrylate and/or methacrylate monomer can be partially polymerized to a relatively short chain length and/or combined with other reactive components (paragraph [0025]). Such other reactive components include di-, tri-, and multi-functional reactive components (paragraph [0025]). For instance the monomer can be a urethane methacrylate (paragraph [0025]). Example 9 utilizes a urethane reaction product dissolved in hydroxyethyl methacrylate to form a flowable syrup (paragraph [0046]). The coating adheres well and is hard, durable, and water resistant (paragraph [0046]).
Since both Ferziger and Shooshtari teach coated fiber glass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the acrylic copolymer of Ferziger to be urethane methacrylate because the coating adheres well to fiberglass and is hard, durable, and water resistant.



Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferziger (US 4801493) as applied to claim 1 above, and further in view of Chen (US 2012/0168054).
With respect to claims 8-10, Ferziger teaches all the limitations of claim 1 above. Ferziger further teaches that useful adhesion promoters (fiberglass binding agent) for the coating (polymer composition
Ferziger is silent as to the adhesion promoter (fiberglass binding agent) being a siloxane.
Chen teaches the addition of silicone additives to fibrous fiberglass insulation products which results in improved water resistance, improved stain resistance and improved adhesion with facer layers (paragraphs [0002], [0008]). The silicone may be a polymer having from about 5 to about 100 siloxane units, i.e. a polysiloxane (paragraph [0021]). The silicone may be applied separately or as part of a binder solution or dispersion if a binder is used (paragraph [0022]).
Since both Ferziger and Chen teach fiberglass products comprising a binder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesion promoters (fiberglass adhesion promoter) to include siloxane in order to provide improved water resistance, improved stain resistance, and improved adhesion.
The proposed modification would provide an adhesion promoter that includes both N-(β-aminoethyl-γ-aminopropyl)trimethoxy silane and siloxane. In light of the 112(b) rejection of claim 10 above, this mixture siloxane and aminopropyl silane is being interpreted as reading on claim 10.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferziger (US 4801493) as applied to claim 1 above, and further in view of Weller, JR (US 2006/0021148)2.
With respect to claim 13, Ferziger teaches all the limitations of claim 11 above.
Ferziger is silent as to the yarns formed entirely of fiberglass comprising between 30 and 80 percent by weight of the fabric.
Weller teaches fiberglass products that are used to reduce the flammability of mattresses and upholstery (paragraph [0002]). To reduce the potential irritation to mattress manufactures and to consumers that may be cause by the glass fibers, the veil may contain less than approximately 50% by weight glass fibers, and preferably 30-40% by weight glass fibers (paragraphs [0022], [0052]).
Since both Ferziger and Weller teach fiber glass fabrics for use as a fire retardant for mattresses or upholstery, it would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention to have modified the fabric of Ferziger to include 30-40% by weight glass fibers in order to reduce potential irritation to manufacturers and consumers.

With respect to claim 15, Ferziger teaches all the limitations of claim 1 above.
Ferziger is silent as to at least some of the yarns comprising fibers of inherently flame-retardant materials other than fiberglass.
Weller teaches fiberglass products that are used to reduce the flammability of mattresses and upholstery (paragraph [0002]). The fibers in the veil may be made entirely of glass fibers, however it is preferred that the veil contains 30-40% glass fibers (paragraph [0022]). In addition, the mat may contain up to 30% of a comfort enhancing fiber (paragraph [0022]). The remainder of the fibers in the veil may be composed of synthetic fibers including, but not limited to polyvinyl chloride, modacrlyic, and/or VISIL fibers (paragraph [0022]). The inclusion of comfort enhancing fibers helps increase the comfort level for consumers by imparting a soft feel to the veil (paragraph [0053]). The comfort enhancing fibers preferably possess fire retarding properties (paragraph [0053]).
Since both Ferziger and Weller teach fiber glass fabrics for use as a fire retardant for mattresses or upholstery, it would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention to have modified the fabric of Ferziger to include fire retarding comfort enhancing fibers in order to increase the comfort level for consumers by imparting a soft feel to the veil.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferziger (US 4801493) as applied to claim 1 above, and further in view of Jolicoeur (US 4043987).
With respect to claim 16, Ferziger teaches all the limitations of claim 1 above. Ferziger further teaches the polymeric carrier contains one or more component ingredients which contribute to the flame retardance of the coating (col. 4, lines 1-9).
Ferziger is silent as to the flame retardant being selected from the groups consisting of monoammonium phosphate, diammonium phosphate and ammonium polyphosphates.
Jolicoeur teaches novel ammonium polyphosphates for use as flame retardants (col. 1, lines 7-11). The compounds are substantially water-insoluble and have been shown to be effective flame retardants when either coated on substrates or incorporated into rigid foam material (col. 1, lines 61-68).
Since both Ferziger and Jolicoeur teach coatings comprising flame retardants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flame retardant of Ferziger to be the ammonium polyphosphate of Jolicoeur because it is also water-insoluble.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (0.5 oz/yd2 / 12.0 oz/yd2) * 100 = 4.16% and (1.75oz/yd2/6.5 oz/yd2) * 100 = 26.9%
        2 Hereinafter referred to as Weller